Citation Nr: 1747772	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-50 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for mantle cell (non-Hodgkin's) lymphoma.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that his non-Hodgkin's mantle cell lymphoma is related to herbicide/chemical/toxin exposure during service when he was stationed at Fort McClellan.  It is not entirely clear, but it appears that he claims his depression, insomnia, and memory loss are either also due to such exposure or due to the non-Hodgkin's lymphoma.  In support of his claims, the Veteran submitted written documentation indicating that Environmental Protection Agency studies revealed the presence of PCBs, hazardous chemicals, pesticides, herbicides, chemical warfare agents, mustard gas, and other toxic materials at Fort McClellan.

A review of the service personnel records reflects that the Veteran was stationed at Fort McClellan.  Although the Veteran has not indicated the dates he was there, his service personnel records show he was stationed at Fort McClellan from September 26, 1979 to October 1, 1979.

Current VA statutes and regulations provide for a presumption of herbicide exposure for certain veterans who served in Vietnam, and for a presumption of service connection for non-Hodgkin's lymphoma if herbicide exposure is established.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA's adjudication manual (M21-1) also provides for presumptive herbicide exposure for veterans who served in other locations, under certain circumstances.  The Board is unaware of any confirmation, in the M21-1 or otherwise, that includes Fort McClellan as a site of herbicide exposure.  Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Therefore, herbicide exposure is not presumed for Fort McClellan.

Nevertheless, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea during the Vietnam era.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016).  VA has also established procedures for developing claims involving other potential environmental hazards.  See generally VA's Adjudication Procedure Manual M21-1.  This required development has not yet been accomplished and should be completed upon remand as indicated below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development action to verify the Veteran's alleged exposure to hazardous chemicals/gas, environmental toxins, and/or herbicides while stationed at Fort McClellan following the procedures set forth in VA's M21-1 Adjudication Procedure Manual. 

If sufficient information is not provided to make such a request, or if attempts to verify the relevant information are not successful, the Veteran must be notified of this fact.  All verification efforts must be documented and associated with the Veteran's claims file.

2.  If indicated from the determination of the above search for the Veteran's chemical and herbicide exposure, provide the Veteran with any applicable VA examination related to such exposure(s).

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




